Citation Nr: 1001801	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  06-12 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to 
December 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in New York, New 
York.  In that decision, the RO, among other things, denied 
entitlement to service connection for tinnitus, Meniere's 
syndrome, skin rashes, urethritis, and PTSD.  

In May 2005 the Veteran submitted a notice of disagreement 
(NOD) with regard to the denials of service connection for 
tinnitus, Meniere's syndrome, skin rashes, urethritis, and 
PTSD.  However, in his April 2006 substantive appeal (VA Form 
9) he stated that he was only appealing the issue of 
entitlement to service connection for PTSD, and the 
subsequent supplemental statement of the case listed that as 
being the issue on appeal and no other issues have been 
certified as being on appeal.  Therefore, the Board will only 
consider the issue of entitlement to service connection for 
PTSD.

In his April 2006 substantive appeal, the Veteran requested a 
hearing before the Board at the RO (Travel Board hearing).  
In a July 2007 written statement (VA Form 21-4138), his 
representative withdrew the hearing request.



FINDING OF FACT

The Veteran has been diagnosed as having PTSD based on a 
corroborated in-service stressor.



CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  38 
U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

As the Board is granting the claim for service connection for 
PTSD, the claim is substantiated, and there are no further 
VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 
(2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the 
notice and duty to assist provisions of the VCAA do not apply 
to claims that could not be substantiated through such notice 
and assistance).

Analysis

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the Veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f); see 
Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).  Otherwise, there must be credible 
supporting evidence that the claimed in-service stressor 
occurred.  Id.

When there is a current diagnosis of PTSD, the sufficiency of 
a claimed in-service stressor is presumed.  Cohen, 10 Vet. 
App. at 144.  Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is still 
required.  38 C.F.R. 
§ 3.304(f).  Credible supporting evidence cannot consist 
solely of after-the-fact medical evidence containing an 
opinion as to a causal relationship between PTSD and service.  
See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  This does 
not mean "that there be corroboration of every detail 
including the appellant's personal participation in the 
identifying process."  Suozzi v. Brown, 10 Vet. App. 307, 311 
(1997).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

A July 2003 VA examination report indicates that the Veteran 
was diagnosed as having PTSD.  

The Veteran reported that while stationed aboard the U.S.S. 
Brewton in Subic Bay, Philippines, he was ordered to prevent 
anyone from boarding the ship.  While the ship was receiving 
a delivery of heavy weapons, a civilian painter attempted to 
board and the Veteran drew his weapon and pointed it at the 
civilian.  As a result, the civilian either slipped or let go 
of his hold and fell off the ship.  The Veteran heard him hit 
camels at the base of the ship but could not locate him.   
The VA examination report establishes a link between the 
Veteran's PTSD and an in-service stressor in that the July 
2003 diagnosis of PTSD was based upon the Veteran's reported 
in-service stressor and he did not report any post-military 
stressors.  
.
The only remaining questions in this case are whether the 
evidence supports a finding that the Veteran engaged in 
combat, or whether there is credible supporting evidence that 
the reported stressor occurred.  

In a March 2006 letter, a fellow serviceman stated that he 
served aboard the U.S.S. Brewton as the Veteran's senior 
petty officer for 7 months.  During that time, the Veteran 
described to him the incident in Subic Bay, Philippines when 
he witnessed the death of a civilian who fell off the ship 
while the Veteran was backing the man out of an exclusion 
area with his weapon drawn.  He stated that the Veteran had 
been traumatized by the incident since that time.  

Although, the statement does not show that the fellow service 
member personally witnessed the stressor, it does provide 
credible evidence that it occurred and had an impact on the 
Veteran during service.  

As the Veteran has been diagnosed as having PTSD based on an 
in-service stressor and a fellow serviceman has provided 
credible supporting evidence of the stressor, the criteria 
for service connection for PTSD are met.  38 U.S.C.A. 
§§ 1131, 5107(b); 38 C.F.R. § 3.304(f).


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


